Name: Council Regulation (EEC) No 4229/88 of 19 December 1988 opening and providing for the administration of Community tariff quotas for sweet peppers, salad beetroot, dried grapes and certain types of concentrated grape juice originating in Cyprus (1989)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Europe;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 371 / 40 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4229/ 88 of 19 December 1988 opening and providing for the administration of Community tariff quotas for sweet peppers , salad beetroot, dried grapes and certain types of concentrated grape juice originating in Cyprus (1989 Regulation (EEC) No 1035 / 72 ( 3 ) as last amended by Regulation (EEC) No 2238 / 88 ( 4 ), those Member States are to postpone application of the preferential arrangements until 31 December 1989 and 31 December 1990 respectively ; whereas pursuant to the said Protocol the Portuguese Republic is to postpone application of the preferential arrangements for products covered by Regulation (EEC) No 822 / 87 on the common organization of the market in wine ( s ) until the start of the second stage ; whereas this Regulation therefore only applies :  to sweet peppers and salad beetroot in the Community as constituted on 31 December 1985 ,  to dried grapes in the Community as at present constituted , and  to concentrated grape juice in the Community excluding Portugal ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Articles 1 8 and 19 of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus , as supplemented by the Protocol laying down the conditions and procedures for the implementation of the second stage of the said Agreement and adapting certain provisions thereof (*), provide for the opening of annual Community tariff quotas for:  300 tonnes of sweet peppers falling within CN code 0709 60 10 ,  1 500 tonnes of salad beetroot falling within CN code ex 0709 30 00 ,  1 500 tonnes of dried grapes in immediate containers of a net capacity not exceeding 15 kg falling within CN code 0806 20 11 , 0806 20 19 , ex 0806 20 91 or ex 0806 20 99 , and  3 000 tonnes of certain types of concentrated grape juice falling within CN code 2009 60 51 , 2009 60 71 , ex 2009 60 90 or ex 2204 3091 , originating in Cyprus ; Whereas , pursuant to Article 18 of the Protocol in question , these quantities are subject to an annual increase of 5 % from the entry into force of the Protocol , and the quotas in 1989 will accordingly be 330 tonnes , 1 650 tonnes , 1 650 tonnes and 3 300 tonnes respectively ; whereas , within the limits of these tariff quotas , the customs duties applicable are to be phased out over the same periods and at the same rates as provided for in Articles 5 and 16 of the said Protocol ; Whereas , however , the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community ( 2 ), provides that for products covered by Whereas these Community tariff quotas should therefore be opened for 1989 ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas , however , the quota should not in this case be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure laid down in Article 2 ( 1 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas if, during the quota period , the tariff quota is almost totally used up , it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used , in order to avoid one part of the Community (') OJ No L 393 , 31 . 12 . 1987 , p. 1 . ( 2 ) OJ No L 393 , 31 . 12 . 1987 , p. 36 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 4 ) OJNoL 198 , 26 . 7 . 1988 , p. 1 . ( 5 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . 31 . 12 . 88 Official Journal of the European Communities No L 371 / 41 tariff quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota share levied by that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Article 1 1 . Form 1 January to 31 December 1989 the duties applicable to imports into the Community of the following products originating in Cyprus shall be suspended at the levels indicated below and within the limits of Community tariff quotas as shown below : Order No CN code Description Volume of tariff quota ( tonnes) Rate of duty (% ) Applicability 09.1409 0709 60 10 Sweet peppers 330 3,6 in the Community as constituted at 31 December 1985 09.1411 ex 0706 90 90 Salad beetroot 1 650 6,9 in the Community as constituted at 31 December 1985 09.1413 0806 20 11 0806 20 19 ex 0806 20 91 ex 0806 20 99 Dried grapes , in immediate containers of a net capacity not exceeding 15 kg 1 650 free . in the Community as at present constituted 09.1421 2009 2009 60 51 2009 60 71 Fruit juices (including grape must) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter:  Grape juice ( including grape must ):   Of a density not exceeding 1,33 g / cm3 at 20 °C:    Of a value exceeding ECU 18 per 100 kg net weight :     Concentrated     Of a value not exceeding ECU 18 per 100 kg net weight :      With an added sugar content exceeding 30% by weight :       Concentrated ex 2009 60 90      Other :       Concentrated within the meaning of additional note 6 to Chapter 20 of the combined nomenclature 3 300 22,9 + AD S /Z \ in the Community - excluding Portugal 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other grape must :   Other : ex 2204 30 91    Of a density of 1,33 g/ cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol :    Concentrated within the meaning of additional note 6 to Chapter 20 of the combined nomenclature No L 371 /42 Official Journal of the European Communities 31 . 12 . 88 2 . Within the limits of the tariff quota for dried grapes , Spain and Portugal shall apply duties calculated in accordance with the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of Spain and Portugal to the Community . 3 . Within the limits of the tariff quota for concentrated grape juice Spain shall apply duties calculated in accordance with the relevant provisions of the Protocol referred to in paragraph 2 . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the tariff quota all the quantities which have not been used on that date , within the meaning of Article 4 ( 3 ) and (4 ). Article 2 1 . If an importer gives notification of imminent imports of the products in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2(1 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the products concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against the quota . Article 3 1 . Once at least 80% of the tariff quota as defined in Article 1(1 ) has been used up , the Commission shall notify the Member States thereof. 2 , It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs ., The requests for drawing , with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . 31 . 12 . 88 Official Journal of the European Communities No L 371 /43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS